Citation Nr: 1001848	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-38 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 
1991, and from February 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
migraines.  

In October 2009, the Veteran testified before the undersigned 
at a hearing that was held in Washington, D.C.


FINDING OF FACT

The Veteran's current migraines first manifested during her 
active service.


CONCLUSION OF LAW

Migraines were incurred in active service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the appellant.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's migraine headaches is 
not a disorder for which service connection may be granted on 
a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

In numerous written statements and in October 2009 testimony 
before the Board, the Veteran stated that she first began to 
experience migraine headaches during service, shortly after 
the September 11, 2001, attack on the Pentagon.  At the time 
of the attack, she had been stationed at the Pentagon, and 
had been very close to the location of the attack.  In the 
aftermath of the attack, she began to experience symptoms 
associated with posttraumatic stress disorder and migraine 
headaches.  She additionally asserted that she had never 
experienced migraine headaches prior to the September 11, 
2001, attack, but since the attack, the headaches had 
continued to recur approximately once every few months.

The Veteran's service treatment records are silent as to any 
complaints or diagnoses of headaches, including migraine 
headaches.  On examination in March 2004, prior to separation 
from service, the Veteran did not report a history of 
headaches.

The Veteran acknowledges that her service treatment records 
do not show that she complained of headaches.  She asserts, 
however, that approximately six months after the September 
11, 2001, attack, while still on active duty, she attempted 
to seek treatment at the DiLorenzo Health Care Clinic located 
within the Pentagon.  

In written statements and in testimony before the Board, the 
Veteran stated that she developed a headache on the morning 
that she attempted to seek treatment.  By the time she 
arrived at work, her vision was blurred, she had developed 
extreme sensitivity to light, her head was pounding, and she 
was nauseous.  Her supervisor advised her to seek treatment 
at the DiLorenzo clinic.  Upon arriving at the clinic, 
however, she was turned away, because she was not registered 
with the clinic.  At that time, her medical records remained 
at Fort Belvoir's Dewitt Hospital, and until such time as her 
care had been transferred to the DiLorenzo clinic, she could 
not be treated locally.  

In an August 2008 letter, the Veteran explained that she had 
contacted the DiLorenzo clinic in effort to obtain proof 
establishing that she had registered at the clinic with a 
complaint of a headache.  She was reportedly informed that 
operating procedures at the time she sought treatment did not 
provide for the retention of records pertaining to patient 
registration.  A July 2008 response to VA's request for 
records from the DiLorenzo clinic confirms that there are no 
records pertaining to the Veteran available.

Despite the absence of clinical evidence demonstrating that 
she experienced headaches in service, the Veteran contends 
that she experienced periodic migraine headaches in service.  
She additionally asserts that the headaches appeared to be 
related to the onset of symptoms associated with 
posttraumatic stress disorder, for which she was service-
connected in December 2006.  In this regard, she has 
submitted scientific articles linking headaches to 
posttraumatic stress, and a September 2009 letter from her 
private physician, in which the physician stated that 
following the September 11, 2001, attack on the Pentagon, the 
Veteran experienced mood changes with physical manifestations 
consistent with posttraumatic stress disorder, including 
recurrent migraine headaches, and that she has experienced 
migraine headaches following events that trigger her 
posttraumatic stress disorder symptoms.

Post-service clinical records, including those from the 
aforementioned private physician, and a November 2005 report 
of VA examination, demonstrate current diagnoses of a 
migraine disorder.  Additionally, lay statements submitted in 
support of the Veteran's claim attest to both the onset of 
headaches in service and the continuity of such headaches 
since her separation from service.

The Veteran has provided credible testimony as to the 
incurrence of headaches in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  She has additionally provided 
credible and competent testimony as to the continuity of 
migraine headaches since her separation from service, and 
this testimony is supported by the clinical evidence of 
record.

Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of 
her migraine headaches, she is competent to relate her 
currently diagnosed disability (migraines) to her active 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

As the Veteran's current migraine headaches have been 
determined to have had their initial clinical onset in 
service, the Board finds that service connection for migraine 
headaches is warranted.  In this case, service incurrence has 
been shown by satisfactory lay evidence and continuity of the 
disability since service.  Thus, it is at least as likely as 
not that the Veteran's migraines were incurred in active 
service; service connection for migraine headaches is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for migraines is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


